UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2002 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-75137 PASW, INC. (Exact name of registrant as specified in its charter) California 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9453 Alcosta Boulevard San Ramon, California 94583 (Address of principal executive offices) (Zip Code) (925) 828-0934 Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 4,997,400 shares outstanding of the registrants Common Stock, par value $.001 per share, as of October 30, 2002. PASW, INC. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Balance Sheets at September 30, 2002 and December 31, 2001 3 Statements of Operations for the three months ended September 30, 2002 and 2001 5 Statements of Operations for the nine months ended September 30, 2002 and 2001 6 Statements of Cash Flows for the nine months ended September 30, 2002 and 2001 8 Notes to Condensed Financial Statements 9 Item 2. Managements Discussion and Analysis or Plan of Operations 10 PART II  OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Changes in Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 Signatures 18 - 2 - PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PASW, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2002 December 31, 2001 ASSETS Current assets: Cash and cash equivalents $ 129,742 $ 152,148 Accounts receivable, net of allowance of $0 and $0 27,364 43,855 Total current assets 157,106 196,003 Property and equipment less accumulated depreciation and amortization of $53,784 and $50,584 3,054 5,847 Other assets 6,036 5,643 Total assets $ 166,196 $ 207,493 See accompanying notes to condensed financial statements. - 3 - PASW, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2002 December 31, 2001 LIABILITIES AND STOCKHOLDERSEQUITY Current liabilities: Accounts payable and accrued expenses $ 112,501 $ 124,828 Note payable 32,075 32,075 Total current liabilities $144,576 $ 156,903 Commitments and contingencies Stockholders equity: Preferred stock, par value $.01 per share, 10,000,000 shares authorized; no shares outstanding 0 0 Common stock, par value $.001 per share, 50,000,000 shares authorized; 4,997,400 and 4,997,400 shares issued and outstanding 4,998 4,998 Additional paid in capital 6,398,754 6,398,754 Accumulated deficit (6,387,188) (6,365,670) Cumulative adjustment for currency translation 5,056 12,508 Total stockholders equity 21,620 50,590 $ 166,196 $ 207,493 See accompanying notes to condensed financial statements. - 4 - PASW, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2002 September 30, 2001 Net revenue Sales $ 71,146 $ 21,919 Royalties and other 20,576 40,883 91,722 62,802 Cost of revenue - Purchases and royalty fees 34,020 30,646 Gross profit 57,702 32,156 Expenses: Selling, general and administrative 54,596 38,367 Depreciation and amortization 1,600 0 56,196 38,357 Other income (expenses):Loss on sale of securities - - (84) 17,241 Gain on cancellation of debt - 17,157 Net income $ 1,506 $ 10,956 Net income per common share: basic and diluted $ (0.00) $ (0.00) Weighted average common stock shares outstanding Basic and diluted 4,997,400 4,640,900 See accompanying notes to condensed financial statements. - 5 - PASW, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended September 30, 2002 September 30, 2001 Net revenue Sales $ 237,671 $ 392,721 Royalties and other 97,044 106,743 334,715 499,464 Cost of revenue - Purchases and royalty fees 118,684 276,796 Gross profit 216,031 222,668 Expenses: Selling, general and administrative 234,349 178,033 Depreciation and amortization 3,200 0 237,549 178,033 Other income (expenses):Loss on sale of securities Gain on cancellation of debt 0 0 (31,417) 21,741 0 ( 9,676) Net income (loss) $ (21,518) $ 34,959 Net income (loss) per common share:basic and diluted $ (0.00) $ (0.01) Weighted average common stock shares outstanding Basic and diluted 4,997,400 4,640,900 See accompanying notes to condensed financial statements. - 6 - PASW, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended September 30, 2002 September 30, 2001 Net income (loss) $ 1,506 $ 10,956 Other comprehensive income (loss): Net unrealized loss on available securities for sale 0 (4,568) Foreign currency translation adjustment 6,355 57,278 Comprehensive income (loss) $ 7,861 $ 63,666 PASW, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Nine Months Ended September 30, 2002 September 30, 2001 Net income (loss) $ (21,518) $ 34,959 Other comprehensive income (loss): Net unrealized loss on available securities for sale 0 0 Foreign currency translation adjustment ( 7,452) 90,287 Comprehensive gain (loss) $ (28,970) $ 125,246 See accompanying notes to condensed financial statements. - 7 - PASW, INC. STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2002 September 30, 2001 Cash flows from operating activities:Continuing operations Net income (loss) $ (21,518) $ 34,959 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 3,200 0 (Increase) decrease in assets: Accounts receivable 16,491 142,955 Loss on marketable securities 0 (31,417) Prepaid expenses 0 30,867 Other assets (393) 290 Increase (decrease) in liabilities: Accounts payable and accrued expenses (12,327) (545,428) Net cash used in operating activities (14,547) (367,774) Cash flows from investing activities: Acquisition of fixed assets 0 (1,677) Disposition of assets, net 0 699 Proceeds of sale or marketable securities 0 366,458 Purchase of marketable securities 0 ( 136,500) Net cash from (used) in investing activities 0 228,980 Cash flows from financing activities: 0 0 et cash provided by financing activities 0 0 Effect of exchange rate changes on cash ( 7,859) 90,286 Net increase (decrease) in cash ( 22,406) (48,508) Cash  Beginning 152,148 254,369 Cash  Ending $ 129,742 $ 205,861 Supplemental non-cash financing activities: None See accompanying notes to condensed financial statements. - 8 - PASW, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Basis of presentation The accompanying unaudited consolidated financial statements of PASW, INC. ("PASW", or the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the Companys financial position at September 30, 2002, the results of operations for the three months and nine months ended September 30, 2002 and September 30, 2001, and the cash flows for the nine months ended September 30, 2002 and September 30, 2001 are included. Operating results for the three-month and nine month periods ended September 30, 2002 are not necessarily indicative of the results that may be expected for the year ending December 31, 2002. The information contained in this Form 10-QSB should be read in conjunction with audited financial statements and related notes for the year ended December 31, 2001 which are contained in the Companys Annual Report on Form 10-KSB filed with the Securities and Exchange Commission (the "SEC") on March 26 2002 and the Companys Registration Statement on Form SB-2 filed with the Securities and Exchange Commission on July 29, 1999 (File 333-75137). Earnings per share The Company adopted SFAS No. 128, "Earnings Per Share", during 1998. SFAS No. 128 requires presentation of basic and diluted earnings per share.
